DETAILED ACTION
Remarks
This present application has an effective filing date of 20 August 2020.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
6.	The disclosure is objected to because of the following informalities: it uses the trademarks JAVA, PYTHON, PERL and JAVASCRIPT without capitalizing each letter of the mark or otherwise indicating the description of the mark. See M.P.E.P. § 608.01(v).
Drawings
The drawings filed 20 August 2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim refers to “short-term” and “long-term” analytics. However, whether or not an analytic is short-term or long-term is subjective and the specification does not provide any standard for one of ordinary skill to distinguish a short term from a long one. For example, is 2 hours short-term? 2 days? Or is 2 days long term? The specification provides only examples. (See paragraphs [0032] and [0036]). The claim is accordingly indefinite. See M.P.E.P. 2173.05(b). For the purposes of examination, any term longer than another will be considered long-term and the shorter of the two terms will considered short-term.
As to claims 2-5, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 6, the claim includes the same indefinite language as claim 1 and is rejected for the same reasons.
As to claims 7-10, the claims are dependent on claim 6 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 11, the claim includes the same indefinite language as claim 1 and is rejected for the same reasons.
As to claims 12, the claim is dependent on claim 11 but does not cure the deficiencies of that claim. Accordingly, it is rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maturana et al. (US 2019/0064787) (art made of record – hereinafter Maturana).

As to claim 1, Maturana disclose a system for management of a factory, comprising: 
a database server configured to intake and store streaming sensor data from a plurality of edge nodes of the factory, and manage historical data of the plurality of edge nodes of the factory; (e.g., Maturana, [0037]: edge devices can collect data from industrial devices 108, 110. Edge devices can send selected sets of the collected data to cloud platform 102 for storage; par. [0034] devices 108 and 110 [edge nodes] can make up automation systems. The devices 108 and 110 can include devices such as industrial controllers; par. [0035]: a given controller receives signals from devise indicating a state of the devices “(e.g., temperatures, position, part presence or absence, fluid level, etc.)”; par. [0054]: automation systems 406A-406C 
an edge server (e.g., Maturana, par. [0063]: edge device 106 can execute on any suitable platform “(e.g., a server, a LINUX box, etc.)” comprising: 
a first processor, (e.g., Maturana, par. [0042]: edege device 106 can include one or more processors 218. Processors 218 perform functions of the edge device 106) configured to: 
execute a first machine learning process on the streaming sensor data from the plurality of edge nodes to determine short term analytics; (e.g., Maturana, par. [0103]: the hybrid architecture described herein can augment floor manufacturing and control operations with intelligence that learns from the control and process data gathered; par. [00045]: edge analytics component 212 can perform edge-level analytics on selected subsets of the collected industrial data [from edge nodes, see above. Note that the results of the analytics components of Maturana are the claimed “analytics”]; par. [0033]: edge-level analytics can identify anomalies that have faster response time requirements than anomalies tracked by the cloud-level analytics [i.e., edge level analytics are shorter term are cloud level analytics are longer term]) and 
control the plurality of edge nodes according to the determined short term analytics; (e.g., Maturana, par. [0033]: in an example, 
a cloud server (e.g., Maturana, par. [0047]: cloud analytics system 302. [0110]: systems described herein can include servers) comprising: 
a second processor, (e.g., Maturana, par. [0047]: Processors 318 perform functions of the cloud analytics system); configured to: 
execute a second machine learning process on the streaming sensor data stored in the database server and the short term analytics to determine long term analytics; (e.g., Maturana, par. [0101]: cloud analytics component 306 can use machine learning to detect abnormal parameters; par. [0055]: cloud level analytics can apply analytics to sets of data from edge devices 106; par. [0108]: the result of the edge-level analytics [short term analytics, see above] is sent by the edge device to the cloud platform for processing by cloud-level analytics [the result of which are long term analytics, see above]) and
 instruct the edge server to control the plurality of edge nodes according to the determined long term analytics.  (e.g., Maturana, pat. [0094]: cloud level analytics can send instructions to the edge device 106; par. [0045]: edge analytics component 212 can also execute control modification instructions received from cloud platform services. For 

	As to claim 2, Maturana discloses the system of claim 1 (see rejection of claim 1 above), Maturana further discloses: 
wherein the database server is configured to store the short term analytics determined by the first machine learning process and the long term analytics determined by the second machine learning process (e.g., Maturana, par. [0084]: once the cloud-based infrastructure has processed and stored the data provided by the edge device 106 [which includes short term analytics, see above], the data—or analytic results generated as a result of processing the data—[which would include results of cloud based analytics (long term analytics, see above)] can be made accessible to client devices 622. To this end, reporting services 613 can deliver data in cloud storage “(e.g., from the big data storage 612)” to the client devices).

	As to claim 3, Maturana discloses the system of claim 1 (see rejection of claim 1), Maturana further discloses:
wherein the cloud server is configured to provide a graphical user interface (GUI) to provide the short term analytics and the long term analytics (e.g., Maturana, Fig. 2 and associated text, (e.g., Maturana, par. [0084]: once the cloud-based infrastructure has processed and stored the data provided by the edge device 106 [which includes short term analytics, see 

As to claim 4, Maturana discloses the system of claim 1 (see rejection of claim 1 above), Maturana further discloses:
wherein the first machine learning process is configured to conduct anomaly detection on the streaming sensor data from the plurality of edge nodes, and for an anomaly being detected by the first machine learning process, (e.g., Maturana, par. [0097]: edge level analytics may track anomalies. In an example, pressure values can be collected by collection services component 204 and edge level analytics implemented by edge analytics component 212 can monitor these values over time. The edge analytics can identify trends or patterns within the data indicative of a leak or burst]) the first processor is configured to store the anomaly detection as the short term analytics in the database server (e.g., Maturana, par. [0037]: edge devices 106 are configured to send results of edge level analytics to cloud platform 102 for storage [in the database server, see above]) and control the plurality of edge nodes to address the anomaly (e.g., Maturana, par. [0099]: edge level analytics 212 can generate a control instruction directed to industrial controller 402 in response to detecting the issue. For example, in response to detecting a leak or burst, controller should be instructed to modify control such that the affected actuator is bypassed).

As to claim 6, it is a method claim having substantially the same limitations as claim 1 and is rejected for substantially the same reasons.

As to claim 7, it is a method claim having substantially the same limitations as claim 2 and is rejected for substantially the same reasons.

As to claim 8, it is a method claim having substantially the same limitations as claim 3 and is rejected for substantially the same reasons.

As to claim 9, it is a method claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

	As to claim 11, the claim includes a subset of the limitations of claim 1. Those limitations are taught by or obvious in the view of the cited references as set forth above.

As to claim 12, it is an edge server claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana (US 2019/0064787) in view of Blevins et al. (US 2010/0318934) (art made of record – hereinafter Blevins).

As to claim 5, Maturana discloses the system of claim 1 (see rejection of claim 1 above), Maturana further discloses:
wherein the second machine learning process is configured to conduct pattern matching as the long term analytics on the historical data and the streaming sensor data in the database server with the short term analytics to determine past occurrences of anomalies indicated in the short term analytics, (e.g., Maturana, par. [0101]: cloud analytics component 306 can trend these position values over time and identify patterns within the trend data [the data in the database server includes short-term analytics as noted above] indicative of a degradation of position accuracy [past occurrence of an anomaly]) and the second processor is configured to instruct the edge server to control the plurality of edge nodes according to the determined long term analytics stored in the database server (see above).
Maturana does not explicitly disclose to instruct based on long term analytics and associated resolutions stored in the database server.
However, in an analogous art, Blevins discloses:
to instruct based on analytics and associated resolutions stored in the database server (e.g., Blevins, par. [0077]: process model generator 412 may determine conditions to apply corrective actions to correct a process fault by analyzing previous batch data with faults and effects of corrective actions; par. [0064]: batch data receiver 402 stores the organized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction based on long-term analytics storing the in database server of Maturana to include instructing based the analytics and associated resolutions stored in the database server, as taught by Blevins, as Blevins would provide the advantage of a means ensuring the instructions will improve the process. (See Blevins, par. [0045]).

As to claim 10, it is a method claim having substantially the same limitations as claim 5 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD AGUILERA/Primary Examiner, Art Unit 2196